


EXHIBIT 10.3

 

DTS, INC.

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

The Awardee has been granted an award of Restricted Stock Units (the “Award”)
pursuant to the DTS, Inc. 2003 Equity Incentive Plan (the “Plan”), each of which
represents the right to receive on the applicable Settlement Date one (1) Share
common stock of DTS, Inc. (the “Company”), as follows:

 

Awardee:

 

Employee ID:

 

Grant Date:

 

 

 

Number of Restricted Stock Units:

                     , subject to adjustment as provided by the Restricted Stock
Units Agreement.

Settlement Date:

For each Restricted Stock Unit, except as otherwise provided by the Restricted
Stock Units Agreement, the date on which such unit becomes a Vested Unit in
accordance with the vesting schedule set forth below.

Vested Units:

Except as provided by the Restricted Stock Units Agreement and provided that the
Awardee’s service has not terminated prior to the relevant date, the number of
Vested Units shall cumulatively increase on each respective date set forth below
by the number of units set forth opposite such date, as follows:

 

 

Vesting Date

 

Number of Units Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Awardee agree that the Award
is governed by this Notice and by the provisions of the Plan and the Restricted
Stock Units Agreement, both of which are made a part of this document.  The
Awardee acknowledges that copies of the Plan, Restricted Stock Units Agreement
and the prospectus for the Plan are available on the Company’s internal web site
and may be viewed and printed by the Awardee for attachment to the Awardee’s
copy of this Grant Notice.  The Awardee represents that the Awardee has read and
is familiar with the provisions of the Plan and Restricted Stock Units
Agreement, and hereby accepts the Award subject to all of their terms and
conditions.

 

DTS, INC.

 

AWARDEE

 

 

 

 

 

 

By:

 

 

 

 

 

Signature

Its:

 

 

 

 

 

Date

Address:

 

 

 

 

Address

 

 

 

 

ATTACHMENTS:                                             2003 Equity Incentive
Plan, as amended to the Grant Date; Restricted Stock Units Agreement and Plan
Prospectus

 

--------------------------------------------------------------------------------


 

DTS INC.

RESTRICTED STOCK UNITS AGREEMENT

 

DTS, Inc. has granted to the Awardee named in the Notice of Grant of Restricted
Stock Units (the “Grant Notice”) to which this Restricted Stock Units Agreement
(the “Agreement”) is attached an Award consisting of Restricted Stock Units (the
“Units”) subject to the terms and conditions set forth in the Grant Notice and
this Agreement.  The Award has been granted pursuant to and shall in all
respects be subject to the terms conditions of the DTS, Inc. 2003 Equity
Incentive Plan (the “Plan”), as amended to the Grant Date attached as Exhibit A,
the provisions of which are incorporated herein by reference.  By signing the
Grant Notice, the Awardee: (a) acknowledges receipt of and represents that the
Awardee has read and is familiar with the Grant Notice, this Agreement, the Plan
and a prospectus for the Plan prepared in connection with the registration with
the Securities and Exchange Commission of the shares issuable pursuant to the
Award (the “Plan Prospectus”), (b) accepts the Award subject to all of the terms
and conditions of the Grant Notice, this Agreement and the Plan and (c) agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under the Grant Notice, this Agreement
or the Plan.

 

1.                                       Definitions and Construction.

 

1.1  Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned in the Grant Notice or the Plan.

 

1.2  Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2.                                       Administration.

 

All questions of interpretation concerning the Grant Notice, this Agreement and
the Plan shall be determined by the Committee or its designee.  All such
determinations shall be final and binding upon all persons having an interest in
the Award as provided by the Plan.  Any Officer shall have the authority to act
on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the Officer has apparent or actual authority with respect to
such matter, right, obligation, or election.

 

3.                                       The Award.

 

3.1  Grant of Units.  On the Grant Date, the Awardee shall acquire, subject to
the provisions of this Agreement, the Number of Restricted Stock Units set forth
in the Grant Notice, subject to adjustment as provided in Section 0.  Each Unit
represents a right to receive on a date determined in accordance with the Grant
Notice and this Agreement one (1) Share.

 

3.2  No Monetary Payment Required.  The Awardee is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Shares issued upon settlement of the Units, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company or an Affiliate.  Notwithstanding the
foregoing, if required by applicable state corporate law, the Awardee shall
furnish consideration in the form of cash or past services rendered having a
value not less than the par value of the Shares issued upon settlement of the
Units.

 

4.                                       Vesting of Units.

 

Normal Vesting.  The Units shall vest and become Vested Units as provided in the
Grant Notice.  In the event that a Vesting Date as provided by the Grant Notice
(an “Original Settlement Date”) would occur on a date on which a sale by the
Awardee of the shares to be issued in settlement of the Units becoming Vested
Units on such Original Settlement  Date would violate the Insider Trading Policy
of the Company, the Settlement of such Vested Units shall be deferred until the
first to occur of (a) the next business day on which a sale by the Awardee of
such shares would not violate the Insider Trading Policy or (b) the later of
(i) the last day of the calendar year in which the Original Vesting Date
occurred or (ii) the last day of the Company’s taxable year in which the
Original Vesting Date occurred.

 

--------------------------------------------------------------------------------


 

5.                                       Company Reacquisition Right.

 

5.1  Grant of Company Reacquisition Right.  Except to the extent otherwise
provided in an employment agreement between the Company or an Affiliate and the
Awardee, in the event that the Awardee’s Service terminates for any reason or no
reason, with or without cause, the Awardee shall forfeit and the Company shall
automatically reacquire all Units which are not, as of the time of such
termination, Vested Units (“Unvested Units”), and the Awardee shall not be
entitled to any payment therefor (the “Company Reacquisition Right”).

 

5.2  Dividends, Distributions and Adjustments.  Upon a dividend or distribution
to the stockholders of the Company paid in shares of Stock or other property, or
any other adjustment upon a change in the capital structure of the Company as
described in Section 10.2 of the Plan, any and all new, substituted or
additional securities or other property (other than regular, periodic dividends
paid on Shares pursuant to the Company’s dividend policy) to which the Awardee
is entitled by reason of the Awardee’s ownership of Unvested Units shall be
immediately subject to the Company Reacquisition Right and included in the terms
“Units” and “Unvested Units” for all purposes of the Company Reacquisition Right
with the same force and effect as the Unvested Units immediately prior to the
dividend, distribution or adjustment, as the case may be.  For purposes of
determining the number of Vested Units following a dividend, distribution or
adjustment, credited Service shall include all service with the Company or an
Affiliate at the time the service is rendered.

 

6.                                       Settlement of the Award.

 

6.1  Issuance of Shares.  Subject to the provisions of Section 0 below, the
Company shall issue to the Awardee on the settlement date with respect to each
Vested Unit to be settled on such date one (1) Share.  Shares issued in
settlement of Units shall not be subject to any restriction on transfer other
than any such restriction as may be required pursuant to Section 0, Section 7 or
the Company’s Insider Trading Policy.

 

6.2  Beneficial Ownership of Shares; Certificate Registration.  The Awardee
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Awardee with the broker designated by the Company with which the
Awardee has an account, any or all Shares acquired by the Awardee pursuant to
the settlement of the Award.  Except as provided by the preceding sentence, a
certificate for the Shares as to which the Award is settled shall be registered
in the name of the Awardee, or, if applicable, in the names of the heirs of the
Awardee.

 

6.3  Restrictions on Grant of the Award and Issuance of Shares.  The grant of
the Award and issuance of Shares upon settlement of the Award shall be subject
to compliance with all applicable requirements of federal, state or foreign law
with respect to such securities.  No Shares may be issued hereunder if the
issuance of such Shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Shares may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Award shall
relieve the Company of any liability in respect of the failure to issue such
Shares as to which such requisite authority shall not have been obtained.  As a
condition to the settlement of the Award, the Company may require the Awardee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

6.4  Fractional Shares.  The Company shall not be required to issue fractional
Shares upon the settlement of the Award.

 

7.                                       Tax Withholding.

 

7.1  In General.  At the time the Grant Notice is executed, or at any time
thereafter as requested by the Company, the Awardee hereby authorizes
withholding from payroll and any other amounts payable to the Awardee, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Company and its Affiliates, if any, which arise
in connection with the Award, the vesting of Units or the issuance of Shares in
settlement thereof.  The Company shall have no obligation to deliver shares of
Stock until such tax withholding obligations of the Company have been satisfied
by the Awardee.

 

7.2  Assignment of Sale Proceeds; Payment of Tax Withholding by Check.  Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Company may permit the Awardee to satisfy the tax withholding obligations in
accordance with procedures established by the Company providing for either
(i) delivery by the Awardee to the Company or a broker approved by the Company
of properly executed instructions, in a form approved by the Company, providing
for the assignment to the Company of the proceeds of a sale with respect to some
or all of the Shares being acquired upon settlement of Units, or (ii) payment by
check.

 

--------------------------------------------------------------------------------


 

7.3  Withholding in Shares.  The Company may require the Awardee to satisfy all
or any portion of the Company’s or Affiliate’s tax withholding obligations by
deducting from the Shares otherwise deliverable to the Awardee in settlement of
the Award a number of whole Shares having a fair market value, as determined by
the Company as of the date on which the tax withholding obligations arise, not
in excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates.

 

7.4  Default Withholding Provision.  Except as otherwise provided by the
Company, if the Awardee does not deliver to the Company at least five (5) days
prior to a Settlement Date a written notice of Awardee’s election to satisfy by
cash, check, or other manner agreeable to the Company, all federal, state, local
or foreign tax withholding obligations related to such Shares, Awardee and the
Company agree that the Company shall retain that number of the Shares, based on
the fair market value of the Company’s common stock on such Settlement Date,
with an aggregate value equal to the amount of all federal, state, local or
foreign tax withholding obligations that Awardee, the Company, or an Affiliate
would incur as a result of the Settlement of such Shares.

 

8.                                       Effect of Fundamental Transaction on
Award.

 

In the event of a Fundamental Transaction, except to the extent that the
Committee determines to cash out the Award, the surviving, continuing,
successor, or purchasing corporation or other business entity or parent thereof,
as the case may be (the “Acquiror”), may, without the consent of the Awardee,
assume or continue the Company’s rights and obligations with respect to all or
any portion of the outstanding Units or substitute for all or any portion of the
outstanding Units substantially equivalent rights with respect to the Acquiror’s
stock.  For purposes of this Section, a Unit shall be deemed assumed if,
following the Fundamental Transaction, the Unit confers the right to receive,
subject to the terms and conditions of the Plan and this Agreement, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a Share on the effective date of the
Change in Control was entitled; provided, however, that if such consideration is
not solely common stock of the Acquiror, the Committee may, with the consent of
the Acquiror, provide for the consideration to be received upon settlement of
the Unit to consist solely of common stock of the Acquiror equal in Fair Market
Value to the per share consideration received by holders of Share pursuant to
the Fundamental Transaction.

 

9.                                       Adjustments for Changes in Capital
Structure.

 

Subject to any required action by the stockholders of the Company and the
requirements of Section 409A of the Code to the extent applicable, in the event
of any change in the Shares effected without receipt of consideration by the
Company, whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Shares (excepting normal cash dividends) that has a material
effect on the Fair Market Value of Shares, appropriate and proportionate
adjustments shall be made in the number of Units subject to the Award and/or the
number and kind of shares to be issued in settlement of the Award, in order to
prevent dilution or enlargement of the Awardee’s rights under the Award.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional Share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number.  Such
adjustments shall be determined by the Committee, and its determination shall be
final, binding and conclusive.

 

10.                                 Rights as a Stockholder or Employee.

 

The Awardee shall have no rights as a stockholder with respect to any Shares
which may be issued in settlement of this Award until the date of the issuance
of a certificate for such Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 0.  If the Awardee is an Employee, the Awardee understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between the Company or an Affiliate and the Awardee, the
Awardee’s employment is “at will” and is for no specified term.  Nothing in this
Agreement shall confer upon the Awardee any right to continue in the service of
the Company or an Affiliate or interfere in any way with any right to terminate
the Awardee’s service at any time.

 

11.                                 Legends.

 

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
Shares issued pursuant to this Agreement.  The Awardee shall, at the request

 

--------------------------------------------------------------------------------


 

of the Company, promptly present to the Company any and all certificates
representing Shares acquired pursuant to this Award in the possession of the
Awardee in order to carry out the provisions of this Section.

 

12.                                 Miscellaneous Provisions.

 

12.1  Termination or Amendment.  The Committee may terminate or amend the Plan
or this Agreement at any time; provided, however, that except as provided in
Section 8 in connection with a Fundamental Transaction, no such termination or
amendment may adversely affect the Awardee’s rights under this Agreement without
the consent of the Awardee unless such termination or amendment is necessary to
comply with applicable law or government regulation, including, but not limited
to, Section 409A.  No amendment or addition to this Agreement shall be effective
unless in writing.

 

12.2  Nontransferability of the Award.  Prior to the issuance of Shares on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Awardee or the Awardee’s beneficiary, except transfer by will or by the
laws of descent and distribution.  All rights with respect to the Award shall be
exercisable during the Awardee’s lifetime only by the Awardee or the Awardee’s
guardian or legal representative.

 

12.3  Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

 

12.4  Binding Effect.  This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Awardee and the Awardee’s heirs,
executors, administrators, successors and assigns.

 

12.5  Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Awardee by the Company or any Affiliate, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature to the Grant Notice or at such other address as such party may
designate in writing from time to time to the other party.

 

(a)  Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Agreement, the
Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Awardee electronically.  In
addition, the Awardee may deliver electronically the Grant Notice to the Company
or to such third party involved in administering the Plan as the Company may
designate from time to time.  Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
Internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

 

(b)  Consent to Electronic Delivery.  The Awardee acknowledges that the Awardee
has read Section 0 of this Agreement and consents to the electronic delivery of
the Plan documents and Grant Notice, as described in Section 0.  The Awardee
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Awardee by contacting the
Company by telephone or in writing.  The Awardee further acknowledges that the
Awardee will be provided with a paper copy of any documents if the attempted
electronic delivery of such documents fails.  Similarly, the Awardee understands
that the Awardee must provide the Company or any designated third party
administrator with a paper copy of any documents if the attempted electronic
delivery of such documents fails.  The Awardee may revoke his or her consent to
the electronic delivery of documents described in Section 0 or may change the
electronic mail address to which such documents are to be delivered (if Awardee
has provided an electronic mail address) at any time by notifying the Company of
such revoked consent or revised e-mail address by telephone, postal service or
electronic mail.  Finally, the Awardee understands that he or she is not
required to consent to electronic delivery of documents described in Section 0.

 

12.6  Integrated Agreement.  The Grant Notice, this Agreement and the Plan,
together with any employment, service or other agreement between the Awardee and
the Company or an Affiliate referring to the Award, shall constitute the entire
understanding and agreement of the Awardee and the Company or an Affiliate with
respect to the subject matter contained herein or therein and supersede any
prior agreements, understandings, restrictions, representations, or warranties
among the Awardee and the Company or an Affiliate with respect to such subject
matter other than those as set

 

--------------------------------------------------------------------------------


 

forth or provided for herein or therein.  To the extent contemplated herein or
therein, the provisions of the Grant Notice, this Agreement and the Plan shall
survive any settlement of the Award and shall remain in full force and effect.

 

12.7  Applicable Law.  This Agreement shall be governed by the laws of the State
of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

12.8  Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

--------------------------------------------------------------------------------
